Judgment Supreme Court, New York County (Roger S. Hayes, J.), rendered November 25, 2003, convicting defendant, after a jury trial, of assault in the second degree (two counts), criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the fifth and seventh degrees, and unlawful possession of marijuana, and sentencing him, as a persistent violent felony offender, to an aggregate term of 15 years to life and a fine of $100, unanimously affirmed.
Defendant’s ineffective assistance of counsel claim rests primarily on matters outside the record and is thus unreviewable on direct appeal. To the extent the present record permits review, it establishes that defendant received effective assistance (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Defendant’s mandatory sentence was based on his prior convictions (see Almendarez-Torres v United States, 523 US 224 [1998]). Defendant’s claim of unconstitutional delay in sentencing is meritless.
We have considered and rejected defendant’s remaining claims. Concur—Mazzarelli, J.P., Friedman, Nardelli and Williams, JJ.